
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.31

APN: 162-16-510-001, 162-16-510-002,
162-16-510-003, 162-16-510-004,162-16-510-005,
162-16-510-006, 162-16-511-008,
162-16-510-007, 162-16-510-008, 162-16-510-009
162-16-510-010, 162-16-510-011, 162-16-510-012,
162-16-510-013, 162-16-510-014, 162-16-510-015,
162-16-510-016, 162-16-510-017, 162-16-510-018,
162-16-510-021, 162-16-510-022, 162-16-510-024,
162-16-510-025, 162-16-510-028, 162-16-510-029,
162-16-510-030, 162-16-510-031, 162-16-511-009,
162-16-610-008, 162-16-610-009, 162-16-610-010,
162-16-610-011, 162-16-610-012, 162-16-610-013,
162-16-610-014, 162-16-610-015, 162-16-610-017,
162-16-610-018, 162-16-610-019, 160-16-610-021,
160-16-610-022, 160-16-610-028, 160-16-610-029,
160-16-610-030, 162-16-611-001, 162-16-611-002,
162-16-611-003, 162-16-611-004, 162-16-611-005,
162-16-611-006, 162-16-611-007, 162-16-611-008
162-16-611-009, 162-16-611-010, 162-16-611-012,
162-16-611-013, 162-16-611-014

Recording requested by and when recorded mail to:
Schreck Brignone
300 South Fourth Street, Suite 1200
Las Vegas, Nevada 89101
Attn: L.T. Jones, Esquire

Mail tax bills to:
Wynn Resorts Holdings, LLC &
Valvino Lamore, LLC
3145 Las Vegas Boulevard South,
Las Vegas, Nevada 89109
Attention: Legal Department


EASEMENT AGREEMENT


        This Easement Agreement ("Agreement") made as of this 21st day of
October, 2002 by and among WYNN RESORTS HOLDINGS, LLC a Nevada limited liability
company ("Holdings") and VALVINO LAMORE, LLC, a Nevada limited liability company
("Valvino" and together with Holdings, "Grantors"), and WYNN LAS VEGAS, LLC, a
Nevada limited liability company ("Grantee").

RECITALS

        Holdings is the owner of the real property described in Exhibit "A"
attached hereto ("Holdings' Property").

        Valvino is the owner of the real property described in Exhibit "B"
attached hereto ("Valvino's Property" and together with Holdings' Property,
"Grantors' Property").

        Grantee is the owner of approximately 55.17 acres of real property
located adjacent to Grantors' Property, and identified as "Le Reve" on the Plan,
which property is more particularly described on

1

--------------------------------------------------------------------------------


Exhibit "C" attached hereto (the "Benefitted Property") and upon which Grantee
intends to develop a large scale luxury resort hotel and related amenities (the
"Hotel").

        Grantee has requested that Grantors grant Grantee certain easements over
the areas of Grantors' Property more particularly described and depicted in
Exhibit "D" (the "Initial Access Area") and such other areas on Grantors'
Property as may be necessary, from time to time, to permit a shuttle bus for
Hotel employees, patrons, visitors and guests to traverse the Grantors' Property
in order to travel between the Benefitted Property and the pedestrian crossing
and improvements related thereto (the "Crossing") located or to be located at
the southwest corner of the intersection of Paradise Road and the Desert Inn
Arterial. Such areas together with the Initial Access Area are collectively
referred to herein as the "Easement Area".

        Grantors desire to grant such easements to Grantee, on the terms and
conditions herein set forth.

AGREEMENT

        NOW, THEREFORE, for consideration each to the other paid and in
consideration of the actions and agreements set forth in this Agreement, the
receipt and sufficiency of which are hereby acknowledged by each of the parties,
the parties hereto act and agree as follows:

        1. Temporary Construction Easement. Grantors, by these presents, do
hereby grant to Grantee, its successors, assigns, agents, employees, servants,
contractors, licensees and invitees, a temporary, non-exclusive easement
appurtenant to the Benefitted Property and a right-of-way in, upon, over and
across the Easement Area (a) for the purpose of constructing a roadway which
permits shuttle bus access across the Easement Area, including, without
limitation, grading, paving, curbing, fencing, landscaping, lighting, and
installing utilities (the "Improvements"); (b) to restore the Easement Area,
Holdings' Lots and Valvino's Lots disturbed by the construction of the
Improvements (the "Restoration Work"); and (c) for reasonable access, ingress,
and egress reasonably necessary to accomplish the foregoing (the "Construction
Easement"). It is anticipated that the Improvements shall be located on the
Initial Access Area but all or portions of the Improvements may be located in
other portions of the Easement Area. Prior to engaging in any construction
activities, Grantee agrees to coordinate the schedule, design and construction
of the Improvements with Grantors, obtain all necessary approvals from any
governmental authorities and provide Grantors with five (5) days prior written
notice of the date on which construction of the Improvements is to commence (the
"Construction Commencement Date"). Grantee agrees to construct the Improvements
and perform the Restoration Work (v) at Grantee's sole cost and expense, (w) in
a good and workmanlike manner, (x) in accordance with all laws, ordinances,
codes and regulations of governmental authorities having jurisdiction concerning
the manner of construction of such facilities, (y) in a manner that minimizes
disruption to Grantors, their employees and invitees; and (z) in conformance
with a construction schedule agreed upon between Grantors and Grantee. This
Construction Easement shall terminate upon the later of the completion of the
construction of the Improvements or the completion of the Restoration Work,
unless sooner agreed by Grantors and Grantee.

        2. Access Easement. Grantors, by these presents, do hereby grant to
Grantee, its successors, assigns, an easement and right-of-way appurtenant to
the Benefited Property and a right-of-way in, upon, over and across the Easement
Area for conducting shuttle bus service for use by Grantee and its successors
and assigns and their respective agents, employees, servants, contractors,
licensees and invitees and for Hotel employees, patrons, visitors and guests to
and from the Benefitted Property upon, over and
across                        the Easement Area. Grantors, by these presents, do
hereby grant to Grantee, its successors, assigns an easement and right-of-way
appurtenant to the Benefitted Property in, upon, over and across the Easement
Area to maintain the Easement Area and maintain, repair and replace the
Improvements located thereon (the "Maintenance Easement" and together with the
Access Easement, the "Access and Maintenance Easements" and together with the
Construction Easement, the

2

--------------------------------------------------------------------------------


"Easements"). Upon termination of the Construction Easement, Grantee shall, at
Grantee's sole cost and expense, provide to Grantors a legal description and
survey for the "as-built" Improvements, including, without limitation, the
portion of the roadway which permits vehicular access in the Easement Area (the
"As-Built Legal Description and Survey"). Upon Grantors' receipt of such
As-Built Legal Description and Survey, Grantors and Grantee shall then promptly
record an amendment to this Agreement (the "Amendment") substituting the
As-Built Legal Description and Survey for the legal description and depiction of
the Easement Area currently set forth in Exhibit "E".

        3. Maintenance and Repair of Easement Area. Grantee shall pay all costs
and perform all maintenance, repair and replacement necessary to keep the
Improvements in good and orderly condition. In addition, Grantee shall pay all
costs of utilities furnished to the Improvements. Should maintenance, repair or
replacement be necessary to any of the Easement Area as a result of any
intentional or negligent act or omission of Grantors or their agents, employees,
servants, contractors, licensees, customers or invitees, Grantors shall be
solely responsible for the cost of said maintenance, repair or replacement.

        4. Easements Running with the Land. The Easements shall run with the
land, do touch and concern the same, are intended to and do burden Grantors'
Property and benefit the Benefitted Property. The Easements, the restrictions
hereby imposed and the agreements herein contained shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns, including, without limitation, all subsequent owners of either
Grantors' Property or the Benefitted Property, and all persons claiming under
them. Each person or entity hereafter at any time granted or conveyed an
interest in or to any part or portion of either Grantors' Property or the
Benefitted Property shall be deemed to undertake performance and compliance with
all the terms, covenants and conditions of this Agreement and the Easements
granted hereby, and such persons or entities shall in like manner receive the
benefits of the Easements and the terms, covenants and conditions of this
Agreement, to the same extent as if such persons or entities were original
parties hereto.

        5. Term. This easement shall remain in effect until a termination is
recorded, executed by the parties or their successors-in-interest. Provided,
however, that the Easements may not be terminated prior to reconveyance of the
deed(s) of trust. [Describe]

        6. No Dedication. Nothing contained in this Agreement shall be deemed to
be a gift or dedication of any portion of the Easement Area to the general
public or for any public use or purpose whatsoever, it being the intention of
the parties hereto and their successors and assigns that nothing in this
Agreement, expressed or implied, shall confer upon any person other than the
parties hereto, and their successors and assigns, any rights or remedies under
or by reason of this Agreement. No portion of the Easement Area shall be used
for, or allowed to become, a public forum for expressive activity of any kind,
and Grantee shall use all reasonable efforts to prevent the Easement Area from
being used as a public forum by Grantee, or any of its agents, employees,
servants, contractors, licensees, customers or invitees.

        7. Governing Law. The laws of the State of Nevada applicable to
contracts made in that State, without giving effect to its conflict of law
rules, shall govern the validity, construction, performance and effect of this
Agreement. Venue in any action to enforce this Agreement shall lie in a state or
federal court of competent jurisdiction in Clark County, Nevada. Each party
consents to the jurisdiction of such court.

        8. Attorneys' Fees. Unless otherwise specifically provided for herein,
each party hereto shall bear its own attorneys' fees incurred in the negotiation
and preparation of this Agreement and any related documents. In the event that
any action or proceeding is instituted to interpret or enforce the terms and
provisions of this Agreement, however, the prevailing party shall be entitled to
its costs and attorneys' fees, in addition to any other relief it may obtain or
be entitled to.

3

--------------------------------------------------------------------------------


        9. Entire Agreement. This Agreement sets forth the entire understanding
of the parties, and supersedes all previous agreements, negotiations, memoranda,
and understandings, whether written or oral, with respect to its subject matter.

        10. Authority to Execute/Record. Each person executing this Agreement
represents and warrants that it is duly authorized to execute this Agreement by
the party on whose behalf it is so executing. Any party may record this
Agreement against Grantors' Property and the Benefited Property in the official
public records of Clark County, Nevada.

        11. Additional Documents. Each party covenants and agrees to execute and
deliver to the other such further documents or instruments as may reasonably be
required to fully effectuate the manifest intent of the parties and the
transactions contemplated hereby.

        12. Modifications. This Agreement shall not be modified, amended or
changed in any manner unless in writing executed by the parties hereto.

        13. Waivers. No waiver of any of the provisions of this Agreement shall
be deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, and no waiver
shall be binding unless evidenced by an instrument in writing and executed by
the party making the waiver.

        14. Severability. If any term, provision, covenant or condition of this
Agreement, or any application thereof, should be held by an arbitrator or a
court of competent jurisdiction to be invalid, void or unenforceable, that
provision shall be deemed severable and all provisions, covenants, and
conditions of this Agreement, and all applications thereof not held invalid,
void or unenforceable, shall continue in full force and effect and shall in no
way be affected, impaired or invalidated thereby.

        15. Section Headings. The section headings herein are inserted only for
convenience of reference and shall in no way define, limit or prescribe the
scope or intent of any provisions of this Agreement.

        16. Exhibits. Each exhibit referred to herein and attached hereto is an
integral part of this Agreement and is incorporated herein by this reference.

        17. Counterparts. This Agreement may be executed in multiple
counterparts, which together shall constitute one and the same document.

[Signatures appear on following page.]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have hereunto affixed their
signatures on the day and year set forth above.

"Grantor"   "Grantor"
Wynn Resorts Holdings, LLC
a Nevada limited liability company
 
Valvino Lamore, LLC
a Nevada limited liability company
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
By:
Wynn Resorts, Limited,
a Nevada corporation,
 
By:
/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

  its sole member     Name: Marc H. Rubinstein           Title: Senior Vice
President, General Counsel and Secretary By: /s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

          Name: Marc H. Rubinstein           Title: Senior Vice President,
General Counsel and Secretary        
"Grantee"
 
 
 
 
Wynn Las Vegas, LLC
a Nevada limited liability company
 
 
 
 
By:
Wynn Resorts Holdings, LLC
a Nevada limited liability company,
its sole member
 
 
 
 
By:
Valvino Lamore, LLC
a Nevada limited liability company,
its sole member
 
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
By:
/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------


 
 
 
    Name: Marc H. Rubinstein           Title: Senior Vice President, General
Counsel and Secretary        

5

--------------------------------------------------------------------------------



QuickLinks


EASEMENT AGREEMENT
